Name: Commission Regulation (EEC) No 2116/80 of 30 July 1980 amending Regulation No 470/67/EEC as regards the corrective amounts applicable to the intervention price for rice
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product;  consumption
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/ 1 1 COMMISSION REGULATION (EEC) No 2116/80 of 30 July 1980 amending Regulation No 470/67/EEC as regards die corrective amounts applicable to the intervention price for rice down for the standard quality of paddy rice, the price reductions to be applied shall be as shown in Annex I. 2. Where the yield after processing of the paddy rice offered to intervention differs from the yield laid down for the standard quality of paddy rice, the price increases and reductions to be applied shall be as shown in Annex II . 3 . Where the defects in the grains of the paddy rice offered to intervention exceed the tolerances allowed for the standard quality of paddy rice, the price reductions to be applied shall be as shown in Annex III . 4. The abovementioned price increases and reductions shall be calculated by applying the percentages shown in the Annexes to the interven ­ tion price prevailing at the beginning of the marketing year for the marketing centre chosen by the seller.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( ! ), as last amended by Regu ­ lation (EEC) No 1 871 /80 (2), and in particular Article 5 (5) thereof, Whereas, given the prospect of a common price system, the corrective amounts referred to in Article 3 ( 1 ) of Commission Regulation No 470/67/EEC of 21 August 1967 on the taking-over of paddy rice by inter ­ vention agencies and fixing the corrective amounts, price increases and reductions applied by them (3), as last amended by Regulation (EEC) No 1775/79 (4), were reduced by half during the 1979/80 marketing year ; whereas the second stage must be carried out this year by the abolition of the remaining corrective amounts ; whereas the provisions of the above Regula ­ tion must be adapted to take account of that develop ­ ment ; Whereas it is appropriate to make at the same time other amendments of a formal nature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, 3 . Article 4 (3) is replaced by the following : '3 . The price to be paid to the seller shall be the price fixed in accordance with Article 2 of Regula ­ tion (EEC) No 1424/76 ('), for goods delivered not unloaded to storage depot, valid for the month specified at the time when the offer was accepted as the month of delivery and with account taken of the increases and reductions provided for in Annexes I to III . (!) OJ No L 166, 25 . 6 . 1976, p. 24. 4 . Annexes I to IV are replaced by Annexes I to III of this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation No 470/67/EEC is hereby amended as follows : 1 . In the second indent of Article 2 (2) the expression 'Annex III' is replaced by 'Annex II'. 2. Article 3 is replaced by the following : 'Article 3 1 . Where the moisture content of the paddy rice offered to intervention exceeds the content laid Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . (') OJ No L 166, 25 . 6 . 1976, p. 1 . (*) OJ No L 184, 17 . 7 . 1980, p. 4. ( ») OJ No 204, 24. 8 . 1967, p . 8 . ( «) OJ No L 203 , 11 . 8 . 1979, p. 13 . No L 206/ 12 Official Journal of the European Communities 8 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President 8 . 8 . 80 Official Journal of the European Communities No L 206/ 13 ANNEX I Reduction according to par moisture content Level Reduction From 14-51 to 14-99 % The weight of water exceeding 14-50 % is deducted from the weight of the paddy rice From 15.00 to 15-49 % The weight of water exceeding 14-50 % is deducted from the weight of the paddy rice ; price reduction of 3 ECU per tonne of paddy rice From 15-50 to 16-00 % The weight of water exceeding 14-50 % is deducted from the weight of the paddy rice ; reduction of 1 % of the weight of the rice ; price reduction of 3 ECU per tonne of paddy rice ANNEX II A. Price increases and reductions relating to yield after processing 1 . Yield from paddy rice in the form of whole grains of milled rice Price increase and reduction per unit of yield Above the basic yield Price increase of 0-80 % Below the basic yield :  1 to 13 % for round grain rice  1 to 9 % for other rice Price reduction of 0-80 % Price reduction of 0-80 % 2. Total yield from paddy rice in the form of milled rice Price increase and reduction per unit of yield Above the basic yield Price increase of 0-60 % Below the basic yield :  1 to 13 % for round grain rice  1 to 9 % for other rice Price reduction of 0-60 % Price reduction of 0-60 % B. Basic yield after processing Description of quality of rice Yield in whole grains % Total yield % Balilla, Balilla GG, Monticelli , Ticinese 63 71 Bahia, Carola, INRA 68/ 1 , Navile , Rosa Marchetti , Vitro 60 70 Anseatico , Arlesienne, Baldo , Italpatna , Redi , Ribe , Ribello, Ringo, Rizzotto , Roma, Romanico, Rocca, Romeo, Volano 59 70 Europa, Silla 58 70 CÃ ©sariot, Maratelli , Precoce Rossi , Razza 77 56 68 Arborio 56 70 Delta 55 68 Carnaroli , Vialone nano 55 70 No L 206/ 14 Official Journal of the European Communities 8 . 8 . 80 ANNEX III Price reductions for defective grains Defects Percentage of defects Price reduction Round grain rice Other rice Chalky from 3 to 6 % from 3 to 4 % 0-50 % per 1 /2 unit Striated with red from 3 to 10 % from 3 to 5 % 0-50 % per unit Spotted from 1 to 3 % from 1 to 2 % 0-75 per 1 /2 unit Stained from 0-50 to 1 % from 0-50 to 0-75 % 0-75 % per 1 /4 unit Amber from 0.125 to 1 % from 0.125 to 0-50 % 0-75 % per 1 /4 unit Yellow from 0-050 to 0.175 % from 0-050 to 0-175 % 4 % per 1 /8 unit